EXECUTION COPY

CONFIDENTIAL

 

EXHIBIT 10.1

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.  Double asterisks denote omissions.

CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

by and between

EDITAS MEDICINE, INC.

AND

ALLERGAN SALES, LLC

Dated as of February 22, 2019

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

PAGE

 

 

 

 

1.

DEFINITIONS


1

 

 

 

 

2.

DEVELOPMENT


6

 

 

 

 

 

2.1

Governance of the Development of the LCA10 Program


6

 

2.2

Development and Regulatory Matters


10

 

 

 

 

3.

COMMERCIALIZATION


15

 

 

 

 

 

3.1

Commercialization Activities


15

 

3.2

Commercialization Budget for the Co-Co Territory


15

 

3.3

Recalls


15

 

3.4

Trademarks


15

 

 

 

 

4.

MANUFACTURING


16

 

 

 

 

 

4.1

Manufacturing Responsibility


16

 

4.2

Manufacturing Approvals


17

 

4.3

Compliance with Applicable Law


17

 

4.4

Supply Expenses


17

 

4.5

Shortage of Supply


17

 

4.6

Capital Costs


17

 

 

 

 

5.

REVENUE AND EXPENSE SHARING


17

 

 

 

 

 

5.1

Payments under the Alliance Agreement


17

 

5.2

Sharing of Development Costs, Royalty & Milestone Payments and Profit and Loss


18

 

5.3

Overruns


18

 

 

 

 

6.

RECORD KEEPING, RECORD RETENTION AND AUDITS


19

 

 

 

 

 

6.1

Financial Record Keeping; Record Retention; Audit


19

 

6.2

Survival


20

 

 

 

 

7.

CONFIDENTIALITY


20

 

 

 

 

 

7.1

Confidentiality


20

 

7.2

Public Disclosures and Publications Related to the Co-Co Products


20

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

 

8.

REPRESENTATIONS, WARRANTIES, AND COVENANTS


20

 

 

 

 

 

8.1

Representations and Warranties of the Parties


20

 

8.2

Additional Representations, Warranties, and Covenants of Editas


21

 

8.3

Mutual Covenants


21

 

8.4

Characterization of Agreement


22

 

 

 

 

9.

INDEMNIFICATION


23

 

 

 

 

 

9.1

Indemnification by Allergan


23

 

9.2

Indemnification by Editas


24

 

9.3

Process for Indemnification


24

 

9.4

LIMITATION OF LIABILITY


24

 

 

 

 

10.

TERM AND TERMINATION


24

 

 

 

 

 

10.1

Term


24

 

10.2

Mutual Termination


24

 

10.3

Editas Termination for Convenience


25

 

10.4

Allergan Unilateral Termination Rights


25

 

10.5

Termination for Material Breach


25

 

10.6

Termination due to Safety Concern


26

 

10.7

Termination of Alliance Agreement


26

 

10.8

Termination in Part in Connection with a Editas Change of Control or Assignment
to a Successor-in-Interest


26

 

10.9

Consequences of Termination of this Agreement


26

 

10.10

Surviving Obligations


28

 

 

 

 

11.

DISPUTE RESOLUTION


29

 

 

 

 

 

11.1

Exclusive Dispute Resolution Mechanism


29

 

11.2

Resolution by Executives


29

 

11.3

Right to Set-Off


29

 

11.4

Governing Law


29

 

 

 

 

12.

MISCELLANEOUS


29

 

 

 

 

 

12.1

Incorporation by Reference


29

 

12.2

Assignment


29

 

12.3

Notices


31

 

12.4

Entire Agreement


32

 

12.5

Independent Contractors


33

 

 

 

 

EXHIBIT 1.13


1

 

 

 

 

EXHIBIT  2.2(B)(I)(1)


1

-ii-

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXHIBIT 2.2(B)(I)(2)


1

 

 

 

 

EXHIBIT 2.2(D)


1

 

 

 

EXHIBITS 8.2(A) AND 8.2(D)


1

 

 

 



-iii-

--------------------------------------------------------------------------------

 

 

CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Agreement”) is
entered into and made effective as of February 22, 2019 (the “Effective Date”)
by and between Editas Medicine, Inc., a Delaware corporation (“Editas”) and
Allergan Sales, LLC, a Delaware limited liability company (“Allergan”).  Editas
and Allergan are each referred to herein by name or as a “Party” or,
collectively, as the “Parties.”

RECITALS

WHEREAS, Editas and Allergan Pharmaceuticals International Limited, an Affiliate
of Allergan (“APIL”), entered into that certain Strategic Alliance and Option
Agreement, dated as of March 14, 2017 (as may be amended and/or restated from
time to time, the “Alliance Agreement”), pursuant to which APIL was granted and
timely exercised an exclusive option to obtain an exclusive license to Develop,
Commercialize, make, have made, use, offer for sale, sell and import Licensed
Products arising from the LCA10 Program;

WHEREAS, pursuant to the terms of the Alliance Agreement, following exercise by
APIL of its option with respect to the LCA10 Program, Editas had the right to
elect to participate with APIL in the profits and losses resulting from the
Development and Commercialization in the United States of all Licensed Products
arising from the LCA10 Program;

WHEREAS, Editas has elected to participate with APIL in the profits and losses
resulting from the Development and Commercialization in the United States of all
Licensed Products arising from the LCA10 Program, following which the LCA
Program became a Co-Co Program and any resulting product under such Program
became a Co-Co Product under the Alliance Agreement;

WHEREAS, APIL and Allergan entered into that certain License Agreement, dated as
of July 19, 2018, pursuant to which APIL sublicensed to Allergan APIL’s rights
and obligations under the Alliance Agreement with respect to the LCA10 Program,
including, without limitation, the right and obligation to enter into this
Agreement; and

WHEREAS, Editas and Allergan will share the costs and certain responsibilities
of Development of all Co-Co Products in the United States, and profits and
losses resulting from Commercialization, of all Co-Co Products in the United
States, and Allergan will be responsible for Developing and Commercializing all
Co-Co Products in other countries, in accordance with the terms and conditions
of this Agreement and the Alliance Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement and intending to be legally bound, the Parties agree
as follows:

1.         DEFINITIONS.

As used herein, the following terms shall have the following meanings:



-1-

--------------------------------------------------------------------------------

 

 

1.1       “Allergan Trademarks” means the Trademarks Controlled by Allergan,
other than the Co-Co Product Trademarks, used in the Commercialization of any of
the Co-Co Products.

1.2       “Applicable Laws” means all applicable laws, rules, and regulations,
including without limitation any rules, regulations, guidelines or other
requirements of the Regulatory Authorities, that may be in effect from time to
time in any relevant legal jurisdiction.

1.3       “BLA” means a Biologics License Application for any of the Co-Co
Products under Section 351 of the Public Health Service Act, as may be amended,
supplemented, or replaced, or any foreign equivalent thereto.

1.4       “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30, and
December 31; provided, however, that (a) the first Calendar Quarter of the Term
shall extend from the Effective Date to the end of the first complete Calendar
Quarter thereafter, and (b) the last Calendar Quarter of the Term shall end upon
the expiration or termination of this Agreement.

1.5       “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31; provided, however, that
(a) the first Calendar Year of the Term shall extend from the Effective Date to
December 31, and (b) the last Calendar Year of the Term shall end upon the
expiration or termination of this Agreement.

1.6       “Co-Co Product” means any Licensed Product arising from the LCA10
Program.

1.7       “Co-Co Product Trademarks” means the Trademarks that pertain
specifically to the Co-Co Products.

1.8       “Co-Co Territory” means the United States, including its territories
and possessions.

1.9       “Compulsory Sublicense” means a license or sublicense granted to a
Third Party through the order, decree or grant of a Governmental Authority
having competent jurisdiction, authorizing such Third Party (each, a “Compulsory
Sublicensee”) to Manufacture, use, sell, offer for sale, import or export any of
the Co-Co Products in the Territory.

1.10     “Dispute”  means any dispute, controversy, or Claim in connection with
this Agreement or any other agreement entered into pursuant hereto, the
construction hereof or thereof, or the rights, obligations, or liabilities of
either Party hereunder or thereunder.

1.11     “Early Stage Governance Board” or “ESGB” means Allergan’s Early Stage
Governance Board [**].

1.12     “Eye Care Governance Board” or “ECGB”  means Allergan’s Eye Care
Governance Board [**].

1.13     “Financial Appendix” means the financial appendix attached as Exhibit
1.13.



-2-

--------------------------------------------------------------------------------

 

 

1.14     “Global Development Strategy” or “GDS” means the strategy for the
Development of any of the Co-Co Products in the Territory, which strategy is to
be created by the Core Team and subject to the approval of the ADB.

1.15     “Good Clinical Practices” or “GCP” means the standards, practices and
procedures set forth in the guidelines entitled “Good Clinical Practice:
Consolidated Guidance”, the related regulatory requirements imposed by the FDA,
and, as applicable, any equivalent or similar standards in jurisdictions outside
the Co-Co Territory.

1.16     “Good Laboratory Practices” or “GLP” means the regulations set forth in
21 C.F.R. Part 58, the requirements thereunder imposed by the FDA, and, as
applicable, any equivalent or similar standards in jurisdictions outside the
Co-Co Territory.

1.17     “Good Manufacturing Practices” or “GMP” means the regulations set forth
in 21 C.F.R. Parts 210-211, 820 and 21 C.F.R. Subchapter C (Drugs), Quality
System Regulations, the requirements thereunder imposed by the FDA, and, as
applicable, any equivalent or similar standards in jurisdictions outside the
Co-Co Territory.

1.18     “Growth Product Flow” means Allergan’s internal global, integrated
cross-functional governance and decision-making processes which are utilized by
Allergan to manage the progression of products, including the Co-Co Products,
from early stage Development to Commercialization, as such processes may be
updated by Allergan from time to time in its sole discretion.

1.19     “Information” means ideas, inventions, discoveries, concepts, formulas,
practices, procedures, processes, methods, knowledge, know-how, trade secrets,
technology, designs, drawings, computer programs, skill, experience, documents,
results, clinical and regulatory strategies, data, including without limitation
pharmacological, toxicological, non-clinical and clinical data, analytical and
quality control data, Manufacturing data and descriptions, patent and legal
data, market data, financial data or descriptions, assay protocols,
specifications, and the like, in written, electronic or other form, now known or
hereafter developed, whether or not patentable.

1.20     “Initial Co-Co Product” means the Co-Co Product that, as of the
Effective Date, is the lead product candidate under Development for the LCA10
Program, also known as EDIT-101.

1.21     “Inventions” means any and all inventions conceived or reduced to
practice by or on behalf of either Party or its Affiliates or Sublicensees in
the course of activities performed in connection with the Development activities
conducted under this Agreement.

1.22     “Licensee Territory” means the Territory excluding the Co-Co Territory.

1.23     “Pharmacovigilance Agreement” means an agreement entered into by the
Parties to set forth the protocols and procedures for reporting adverse events
and complying with reporting requirements set forth by Regulatory Authorities.





-3-

--------------------------------------------------------------------------------

 

 

1.24     “Phase 1/2 Clinical Trial” means any clinical study that encompasses
the activities contemplated by both a Phase 1 Clinical Trial and a Phase 2
Clinical Trial.

1.25     “Promotional Materials” means all Sales Representative training
materials and all written, printed, graphic, electronic, audio or video matter,
including without limitation journal advertisements, sales visual aids,
leave-behind items, formulary binders, reprints, direct mail, direct-to-consumer
advertising, internet postings and sites and broadcast advertisements intended
for use or used by or on behalf of Allergan or its Affiliates or Sublicensees in
connection with any promotion of any of the Co-Co Products.

1.26     “Regulatory Filings” means any and all regulatory applications,
filings, approvals and associated correspondence required to Develop any of the
Co-Co Products and for Regulatory Approval of such Co-Co Products in each
country in the Territory.

1.27     “Sales Representative” means a pharmaceutical sales representative who
is trained with respect to any of the Co-Co Products, including its labeling and
Promotional Materials, engaged or employed by Allergan or its Affiliates to
conduct Detailing with respect to such Co-Co Product in accordance with the
terms of this Agreement.

1.28     “Sublicensee” means, with respect to any of the Co-Co Products, a Third
Party to whom Allergan or its Affiliates has granted a sublicense under the
Alliance Agreement for rights to such Co-Co Product, but excluding any Third
Party acting solely as a distributor or manufacturer and any Compulsory
Sublicensee.

1.29     “Target Product Profile” or “TPP” means the target profile for
Development of any of the Co-Co Products, which profile is to be created by the
Core Team based on requirements of the applicable Regulatory Authorities subject
to the approval of the ADB.

1.30     “Trademark” means any word, name, symbol, color, designation or device
or any combination thereof, whether registered or unregistered, including
without limitation any trademark, trade dress, service mark, service name, brand
mark, trade name, brand name, domain name, logo or business symbol.

1.31     “Withholding Taxes” means any taxes, duties, levies, imposts,
assessments, deductions, fees and other similar charges required to be deducted
or withheld under Applicable Law or by any Governmental Authority.

1.32     Additional Definitions.  Capitalized terms used but not otherwise
defined in this Agreement or Exhibit 1.13 shall have the meaning ascribed to
them in the Alliance Agreement, it being agreed that references to a Licensed
Product in such definitions shall, for purposes of this Agreement, be deemed to
be references to a Co-Co Product, and shall apply to the Parties to this
Agreement, mutatis mutandis.  Each of the following definitions is set forth in
the section of this Agreement indicated below:

Definition

Section

ADB

2.1(a)

-4-

--------------------------------------------------------------------------------

 

 

Definition

Section



Administration Costs

Exhibit 1.13

Agreement

Preamble

Allergan

Preamble

Allergan Indemnitees

9.2

Alliance Agreement

Recitals

Allocable Manufacturing Overhead

Exhibit 1.13

Allowable Expenses

Exhibit 1.13

Annual Update

2.2(b)(ii)

APIL

Recitals

Balancing Statement

Exhibit 1.13

Biosimilar Product

Exhibit 1.13

Change in Tax Treatment Event

8.4

Claims

9.1(a)

Clinical Plan

2.2(b)(i)

Clinical Sub-Team

2.1(b)(iii)

CMC

2.1(b)(ii)

Code

8.4

Collaboration

Exhibit 1.13

Commercialization Budget

3.2

Commercialization Costs

Exhibit 1.13

Core Team

2.1(b)(i)

Core Team Chairperson

2.1(b)(ii)

Core Team Members

2.1(b)(ii)

Cost of Goods

Exhibit 1.13

CPI

Exhibit 1.13

CWG

3.1

Designated Individual

8.4

Detail

Exhibit 1.13

Detail Rate

Exhibit 1.13

Development Budget

2.2(b)(i)

Development Costs

Exhibit 1.13

Development Labor Costs

Exhibit 1.13

Development Plan

2.2(b)(i)

Distribution/Warehousing Costs

Exhibit 1.13

Editas

Preamble

Editas Indemnitee

9.1(a)

Effective Date

Preamble

Executives

11.2

FTE

Exhibit 1.13

FTE Rate

Exhibit 1.13

Fully Burdened Manufacturing Costs

Exhibit 1.13

IND Transfer

2.1(b)(iv)(7)

-5-

--------------------------------------------------------------------------------

 

 

Definition

Section



Industry Expert

5.3(c)

Initial Development Plan and Budget

2.2(b)(i)

Intended Tax Treatment

8.4

Interim Amendment

2.2(b)(iii)

JFT

2.1(b)(iii)

Losses

9.1(a)

Marketing Costs

Exhibit 1.13

Marketing Labor Costs

Exhibit 1.13

NTS

2.1(b)(ii)

Other Operating Income/Expense

Exhibit 1.13

Other Overrun Cost

5.3(b)

Overrun Cost

5.3(a)

Parties

Preamble

Partnership Representative

8.4

Party

Preamble

Profit and Loss

Exhibit 1.13

Profit Sharing Date

4.1

Regulatory Plan

2.2(f)

Royalty & Milestone Payments

Exhibit 1.13

Sales

Exhibit 1.13

Sales Costs

Exhibit 1.13

Sales Force Costs

Exhibit 1.13

Sub-Teams

2.1(b)(iii)

Subcontractors

2.2(d)

Successor-in-Interest

12.2

Technology Transfer

4.1

Term

10.1

 

2.         DEVELOPMENT.

2.1       Governance of the Development of the LCA10 Program.

(a)        Allergan Decision Board.  The Development of each Co-Co Product will
[**] be overseen and governed by the Allergan Decision Board (as such body may
be reformed, renamed or reconstituted by Allergan, the “ADB”).  [**].  Allergan
shall have sole control over the ADB, including all decision-making by the ADB,
provided that the ADB shall consider in good faith all comments and feedback as
are reasonably provided by Editas, the ASC and/or the Core Team with respect to
the Development of the Co-Co Products.  The ADB shall have full and final
decision-making authority for all matters related to the Development of the
Co-Co Products, provided that (x) the ADB shall exercise such authority
consistent with the terms of this Agreement and the applicable terms of the
Alliance Agreement, including Allergan’s obligations hereunder and Allergan’s
and/or APIL’s obligations under the Alliance Agreement, (y) the ADB shall have
no power to amend or waive compliance with this Agreement or the Alliance
Agreement and 




-6-

--------------------------------------------------------------------------------

 

 

(z) the ADB’s authority shall be subject to the provisions of Section
5.3(b).  Allergan shall provide Editas with reasonable advanced notice of any
ADB meeting in which issues concerning the Development of the Co-Co Products are
reasonably expected to be discussed, and Editas shall be permitted to have a
reasonable number of representatives attend such ADB meetings (in person or via
telephone or video conference) solely to the extent and at such times as issues
concerning the Development of the Co-Co Products are being addressed.  The
Parties acknowledge that the ASC shall continue to operate in accordance with
the Alliance Agreement, and nothing herein shall limit any of the rights or
responsibilities of the ASC under Section 3.1.4 of the Alliance Agreement or
otherwise.

(b)        Core Team and Sub-Teams.

(i)         General. The ADB will establish and direct control over a Co-Co
Products core team in accordance with Section 2.1(b)(ii) (the “Core Team”),
which will oversee the Development of the Co-Co Products and review the annual
Development Budget with respect to each Co-Co Product.  Each of the Parties and
their representatives on the Core Team shall (i) make decisions consistent with
the goal of implementing those aspects of the Development Plan and the GDS for
which it is responsible and (ii) use Commercially Reasonable Efforts to conduct
the Development of the Initial Co-Co Product and any other Co-Co Product for
which an IND has been filed in the Co-Co Territory.

(ii)       Membership.  Promptly after the Effective Date, but in no event more
than [**] after the Effective Date, the Parties shall establish the Core Team to
monitor and direct the Development activities set forth in Section 2.1(b)(iv)
below.  The Core Team shall be composed [**] (“Core Team Members”).  The Parties
each shall appoint Core Team Members with appropriate seniority and reasonable
functional expertise.  Each Party may replace any of its Core Team Members and
appoint a person to fill the vacancy arising from each such replacement.  A
Party that replaces a Core Team Member shall notify the other Party at least
[**] prior to the next scheduled meeting of the Core Team.  Both Parties shall
keep a reasonably appropriate level of knowledge and continuity in
representation on the Core Team.  Both Parties may invite a reasonable number of
additional non-voting experts and/or other advisors to attend part or the whole
Core Team meeting with prior notification to the Core Team, provided that such
invitees shall be bound by obligations of confidentiality and non-use that are
no less restrictive than the obligations set forth in Article 7.  Core Team
Members may be represented at any meeting by another person designated by the
absent Core Team Member.  The Core Team shall be chaired by a Core Team Member
from Allergan (“Core Team Chairperson”).

(iii)      Sub-Teams.  The Core Team shall establish a clinical sub-team (the
“Clinical Sub-Team”) and a joint finance team (“JFT”) within [**] after the
Effective Date.  Additionally, the Core Team may establish additional sub-teams
to monitor and direct the Parties’ Development activities under this Agreement,




-7-

--------------------------------------------------------------------------------

 

 

including, by way of example, a CMC sub-team, a regulatory sub-team, and an NTS
sub-team (collectively with the Clinical Sub-Team and JFT, the
“Sub-Teams”).  Each Sub-Team shall be chaired by an Allergan
representative.  Each Party shall have representation on such Sub-Team as is
reasonably reflective of the Development activities assigned to such Party under
the applicable Development Plan within the purview of such Sub-Team, [**], and
further provided that in no event will Editas’ representation on each Sub-Team
exceed that of Allergan.  The Sub-Teams may also establish a number of satellite
teams that report to the Sub-Teams with representation consistent with that set
forth for Sub-Teams above.

(iv)       Responsibilities.  The Core Team shall monitor and direct the
Development activities to be conducted under the GDS and the Development Plan,
and shall monitor and direct the Sub-Teams (to the extent each Sub-Team
exists).  Without limiting the generality of this Section 2.1 and the foregoing,
the Core Team shall:

(1)        prepare the GDS with input from the Sub-Teams for approval by the
ADB;

(2)        prepare the TPP with input from the Sub-Teams for approval by the
ADB;

(3)        monitor the Development activities and obligations of the Parties
under this Agreement and the GDS throughout the Co-Co Territory for the Co-Co
Products;

(4)        prepare the Development Plan and Development Budget on an annual
basis, and propose adjustments and updates thereto from time to time as it deems
appropriate, for each Co-Co Product, and present such Development Plan and
Development Budget and any such adjustments or updates thereto in each case
for  approval in accordance with Section 2.2(b);

(5)        review and discuss the preparation of Regulatory Filings for each
Co-Co Product, including but not limited to INDs, applications for Regulatory
Approval, and supportive filings with Regulatory Authorities for approval by the
ADB;

(6)        report to the ASC to the extent reasonably necessary for the ASC to
perform its responsibilities relating to Co-Co Programs under Section 3.1.4 of
the Alliance Agreement with respect to the LCA10 Program;

(7)        facilitate the transfer of the IND for the Initial Co-Co Product to
Allergan or its designee at such time as requested by Allergan (the “IND
Transfer”);

(8)        discuss any issues elevated from any Sub-Team;



-8-

--------------------------------------------------------------------------------

 

 

(9)        meet in advance of each and any ADB meeting in which the Co-Co
Products will be discussed; and

(10)      perform such other functions as appropriate to further the purposes of
this Agreement as determined by the ADB, including without limitation forming
additional Sub-Teams and periodic evaluation of performance against goals.

(v)        Meetings, Agenda, and Minutes.  The Core Team shall meet at least
[**] times per Calendar Year before the first Regulatory Approval of any Co-Co
Product in the Co-Co Territory and at least [**] times per Calendar Year
thereafter, unless otherwise agreed by the Core Team.  Each Party shall bear all
the meeting expenses of its representatives on the Core Team, including travel,
accommodations and meals.  The Core Team Chairperson or his/her delegate shall
be responsible for sending invitations and agendas for all Core Team meetings to
all Core Team Members at least [**] before the next scheduled meeting of the
Core Team.  The Core Team Chairperson shall be responsible for designating a
Core Team Member, or an attending member of another committee or team, to record
in reasonable detail and circulate draft minutes of Core Team meetings to all
Core Team Members for comment and review within [**] after the relevant
meeting.  The Core Team Members shall have [**] from the date of circulation of
such draft minutes to provide comments.  The Core Team Member preparing the
minutes shall incorporate timely received comments and, after receiving approval
from the Core Team Chairperson, distribute finalized minutes to all Core Team
Members within [**] after the relevant meeting.

(vi)       Decision Making.  The Core Team and each Sub-Team and satellite team
shall decide matters within its jurisdiction by consensus.  Notwithstanding
the foregoing, neither the Core Team nor any Sub-Team or satellite team shall
have the power to amend or waive compliance with this Agreement, the Development
Plan, the GDS or the TPP.  If any satellite team is unable to decide a matter by
consensus for more than [**] after such satellite team first addresses such
matter (or such longer period as the Parties may mutually agree upon), then such
disagreement shall be submitted to the applicable Sub-Team for resolution
pursuant to this Section 2.1(b)(vi).  If any Sub-Team is unable to decide a
matter by consensus for more than [**] after such Sub-Team first addresses such
matter (or such longer period as the Parties may mutually agree upon), then such
disagreement shall be submitted to the Core Team.  If the Core Team is unable to
reach consensus on any matter within the Core Team’s jurisdiction under this
Section 2.1(b)(iv) within [**] after it first addresses such matter (or such
longer period as the Parties may mutually agree upon), then (1) if such matter
relates to any material amendment to the then-current Development Plan or
Development Budget (including any material changes to the timelines set forth
therein) or any Annual Update such matter shall be handled in accordance with
Section 2.2(b)(ii) or Section 2.2(b)(iii), as applicable, and (2) any matter not
described in clause (1) shall be finally decided by the Core Team



-9-

--------------------------------------------------------------------------------

 

 

Chairperson. For the avoidance of doubt, any Annual Update or Interim Amendment
to be prepared by the Core Team and submitted to the ASC as contemplated by
Section 2.2(b)(ii) or Section 2.2(b)(iii), as applicable, shall be submitted to
the ASC upon approval by the Core Team Chairperson in the absence of consensus
amongst the Core Team members.

(vii)     Lifetime.  The Core Team shall exist until such time as the ADB
decides to dissolve the Core Team, provided that upon such dissolution, the ADB
shall establish a replacement governance structure that is materially consistent
with the governance structure that Allergan typically uses in governing its
internal programs and will provide Editas with substantially consistent
representation, consultation and other rights as provided to Editas under this
Section 2.1(b).  Each satellite team shall exist until such time as the
applicable Sub-Team decides to dissolve such satellite team, and each Sub-Team
shall exist until such time as the Core Team decides to dissolve such
Sub-Team.  In the event that any satellite team is dissolved, the applicable
Sub-Team shall take on all of the responsibilities of such satellite team.  In
the event that any Sub-Team is dissolved, the Core Team shall take on all of the
responsibilities of such Sub-Team.

2.2       Development and Regulatory Matters

(a)        Development Activities.  Allergan shall take the lead in and control
the Development of the Co-Co Products. Without limiting the generality of the
foregoing, Allergan shall, in good faith, assign reasonable activities and
responsibilities to Editas in all phases of the Development of the Co-Co
Products taking into consideration, and commensurate with, Editas’ capabilities
and experience and the nature of such activities or responsibilities, including,
without limitation, Editas’ scientific, financial and regulatory capabilities,
expertise and experience, the cost of Editas performing any such activity or
such responsibility compared to Allergan’s cost and any other requirements of
the relevant activity or responsibility. Editas shall be jointly responsible
with Allergan for the Development of the Co-Co Products through the first Phase
1/2 Clinical Trial for the Initial Co-Co Product, including executing the
protocol and managing and overseeing the clinical research organizations that
may be conducting such Phase 1/2 Clinical Trial, in accordance with
the applicable Development Plan. Without limiting the generality of the
foregoing, each Party shall be responsible for conducting and shall use
Commercially Reasonable Efforts to conduct the activities assigned to it in each
Development Plan under the direction and supervision of the Core Team, provided,
that neither Party shall be assigned obligations under such Development Plan
without such Party’s prior written approval, which shall not be unreasonably
withheld, delayed or conditioned, it being understood that each Party has
approved and consented to the Initial Development Plan and Budget.  Each Party
shall be responsible for selection and supervision of its personnel assigned to
tasks related to Development activities.  Subject to the role of Core Team, the
ADB shall be responsible for making, and have authority to make, all decisions,
and undertake any actions necessary as a result of such decisions, regarding
Development (including additional preclinical and clinical Development and
testing) and preparing and filing BLAs and any other applications for Regulatory
Approval, all in a manner consistent with this Agreement, the Development Plan
and the GDS.



-10-

--------------------------------------------------------------------------------

 

 

(b)        Development Plan and Development Budget.

(i)         Content.  The Development of each Co-Co Product shall be governed by
a global Development plan (a “Development Plan”), and the costs and expenses
relating to the Development of each Co-Co Product shall be governed by an annual
Development budget (a “Development Budget”), the initial forms of which are
attached as Exhibit 2.2(b)(i)(1) and Exhibit 2.2(b)(i)(2), respectively.  The
initial Development Plan and Development Budget shall govern the Development
activities of the Initial Co-Co Product for an initial period beginning on the
Effective Date through December 31, 2019 (“Initial Development Plan and
Budget”).  Each subsequent Development Plan shall include, without limitation,
(i) an overview of the Clinical Trials anticipated to be conducted by the
Parties to support Regulatory Approval of the applicable Co-Co Product(s), and
related timelines (the “Clinical Plan”), (ii) other material activities
necessary for Development of such Co-Co Product(s), (iii) the proposed overall
program of Development for such Co-Co Product(s), (iv) at an appropriate stage
of Development, a publication strategy, (v) the roles and responsibilities of
each Sub-Team, (vi) at the appropriate stage, plans related to Manufacturing of
the Co-Co Products, and (vii) the Regulatory Plan for the applicable period.
Each Development Budget shall include an estimate regarding the number of FTEs
for each Party that will be performing Development activities during the
applicable period.

(ii)       Annual Updates.  On or prior to [**] of each Calendar Year during the
Term, the Core Team shall update the Development Plan for each Co-Co Product and
prepare the Development Budget for such Co-Co Product for the
subsequent  Calendar Year (an “Annual Update”) and submit such Annual Update to
the ASC for review and discussion.  Following such review and discussion by the
ASC, which review and discussion shall be held no later than [**] following
submission to the ASC by the Core Team, the Annual Update prepared by the Core
Team shall be submitted to the ADB for review and approval by the ADB.  The ADB
shall, within [**] following submission to the ADB, either approve the Annual
Update prepared by the Core Team or approve a modified Annual Update reflecting
such modifications as the ADB deems appropriate. Such Annual Update, as approved
by the ADB, shall be the final Development Plan and Development Budget in
respect of the Calendar Year for which it was prepared and shall be binding and
conclusive on the Parties.  Allergan shall have the right to call and to direct
APIL to call special meetings of the ASC at its discretion for the purposes of
reviewing and discussing any Annual Updates pursuant hereto.

(iii)      Interim Amendments.  From time to time in between Annual Updates, the
Core Team may amend the Development Budget or Development Plan (an “Interim
Amendment”), provided that any material Interim Amendments shall be subject to
review and discussion by the ASC and approval by the ADB in the same manner and
within the same timeframes that are applicable to Annual Updates





-11-

--------------------------------------------------------------------------------

 

 

as set forth above in Section 2.2(b)(ii) and such provisions shall apply to
Interim Amendments mutatis mutandis.  The Development Plan and Development
Budget, as modified by any Interim Amendment approved in accordance with this
Agreement, shall be the final Development Plan and Development Budget for the
Calendar Year specified therein and shall be binding and conclusive on the
Parties.  Allergan shall have the right to call and to direct APIL to call
special meetings of the ASC at its discretion for the purposes of reviewing and
discussing any material Interim Amendments.  All Development Plans and
Development Budgets, including Annual Updates and Interim Amendments shall be
set in good faith, consistent with the principles set forth in Section 2.2(a).

(c)        Development Costs for the Co-Co Product.  The costs of the
Development activities set out in each Development Plan as set forth in the
applicable approved Development Budget will be split equally between the Parties
as set out in Article 5,  provided that any such activities of Allergan that
support Regulatory Approval solely in the Licensee Territory shall be borne
solely by Allergan.

(d)        Development Subcontracting.  Prior to subcontracting any of its
Development obligations hereunder to a Third Party, Editas shall obtain the
written consent of the Core Team Chairperson, provided that the Third Parties
set forth in Exhibit 2.2(d) shall be deemed pre-approved.  Allergan may
subcontract its Development obligations to any Third Party without the prior
written consent of the Core Team.  Each Party shall reasonably inform the Core
Team of any such subcontracting arrangement (such Third Parties,
“Subcontractors”).  The direct, out-of-pocket costs of engaging any such
Subcontractor, to the extent related to a Co-Co Product, shall be included as
Development Costs with respect to such Co-Co Product, provided, that such costs
are contemplated by the applicable Development Budget or consist of Overrun
Costs that are subject to cost sharing in accordance with Section 5.3.  The
Party engaging such Subcontractor shall ensure that, unless otherwise agreed by
the Core Team, for each Subcontractor under this Section 2.2(d):  (a) such
Subcontractor has entered or shall enter into, prior to performing activities
under this Agreement, an appropriate written agreement obligating such
Subcontractor to be bound by obligations of confidentiality and non-use that are
materially consistent with the obligations set forth in Article 7; and (b) the
Party engaging such Subcontractor shall obtain and retain ownership of or
otherwise obtain an exclusive, royalty free, fully paid up, perpetual,
irrevocable, transferable, sublicenseable license to any and all Inventions,
Know-How, Patents or other intellectual property rights generated or created by
such Subcontractor or incorporated into any deliverables by such Subcontractor
in performing such subcontracted activity.  Notwithstanding the foregoing, the
Party engaging such Subcontractor shall at all times be responsible for the
performance of such Subcontractor as if such activities were performed by the
responsible Party.  Without limiting the generality of the foregoing, such Party
shall include in its agreement with each of its Subcontractors under this
Section 2.2(d), (i) a right for the other Party to receive, directly or through
the Party engaging such Subcontractor, any confidential information of such
Subcontractor disclosed under or related to such subcontract (including, without
limitation, any information obtained in connection with any audit of such
Subcontractor), and (ii) in the case where Editas is the Party engaging such
Subcontractor, for each such subcontract entered into on or after the Effective
Date, a right for Allergan to audit the performance of such Subcontractor




-12-

--------------------------------------------------------------------------------

 

 

under such subcontract, including through audit of any applicable books,
records, data or other Information of such Subcontractor; provided that if
Editas cannot obtain such audit rights for Allergan following good faith
efforts, Editas may, in lieu thereof, obtain a right for itself to audit such
Subcontractor and Editas shall exercise any such audit rights at Allergan’s
request and direction and use good faith efforts to permit Allergan to
participate in such audits).  With respect to any subcontract entered into by
Editas before the Effective Date, Editas shall, to the extent Editas has a right
to audit the performance of such Subcontractor under such subcontract, exercise
any such audit rights at Allergan’s request and direction, promptly furnish any
information obtained pursuant to such audit to Allergan and use good faith
efforts to permit Allergan to participate in such audits.

(e)        Cooperation.  During the period of time in which any Co-Co Product is
being Developed, the Parties shall cooperate with each other to provide
reasonable support in the conduct of all activities that are reasonably
necessary or useful for the Development of such Co-Co Product in the Co-Co
Territory.  Each Party shall use reasonable efforts to provide the other Party
with copies of all correspondence with applicable Regulatory Authorities
concerning each Co-Co Product in the Co-Co Territory and all copies of all
material correspondence with applicable Regulatory Authorities concerning each
Co-Co Product in the Licensee Territory. Each Party shall provide all
information reasonably accessible to such Party that is reasonably requested by
the other Party that materially impacts the Development or Commercialization of
any Co-Co Product in the Co-Co Territory.  For clarity, nothing herein shall
limit Allergan’s and/or APIL’s obligations under Section 5.1.5 of the Alliance
Agreement.

(f)         Regulatory Lead.  The Parties will develop and agree, through the
Core Team, to a detailed regulatory plan for each Co-Co Product in or for the
Co-Co Territory (the “Regulatory Plan”), which Regulatory Plan will be deemed to
form part of the Development Plan.  Subject to Sections 2.2(a) and 2.2(h) and
unless otherwise agreed by the Core Team, Allergan will be responsible, on a
country-by-country basis, for submitting Regulatory Filings to the respective
Regulatory Authority with regard to each Co-Co Product for the purpose of
filing, maintaining and operating Regulatory Approval, including
pharmacovigilance and safety reporting for each Co-Co Product and the natural
history study of LCA10 patients.  Allergan shall provide Editas a meaningful
opportunity to review and comment on, and Allergan shall in good faith consider
incorporating such comments into, any such Regulatory Filings in the Co-Co
Territory. Allergan shall use reasonable efforts to provide Editas with copies
of minutes from any meetings with Regulatory Authorities with respect to each
Co-Co Product, and filings submitted to, and correspondence with, the applicable
Regulatory Authorities with respect to each Co-Co Product; provided,  however,
that Allergan shall only be required to provide Editas with copies of such
minutes, filings and correspondence in the Licensee Territory to the extent they
are material.

(g)        Ownership of Regulatory Filings and Regulatory Approvals.  Allergan
shall be the owner of all Regulatory Filings and Regulatory Approvals covering
the Co-Co Products, provided that, prior to the IND Transfer, Editas shall be
the owner of the IND covering the Initial Co-Co Product in the Co-Co
Territory.  Allergan shall provide Editas, through a shared file system that
allows for secured access, with a copy of all Regulatory Filings and Regulatory
Approvals in the Co-Co Territory.





-13-

--------------------------------------------------------------------------------

 

 

(h)        Interaction with Regulatory Authorities.  Allergan shall be
responsible for all interactions with Regulatory Authorities relating to
Development of the Co-Co Product.  To the extent allowed by Applicable Law and
as is reasonably practicable due to the nature and urgency of meetings with
Regulatory Authorities, Allergan shall provide Editas reasonable advance notice
of, and Editas shall have the right to attend, meetings with Regulatory
Authorities (i) in the Co-Co Territory to the extent such meetings are related
to the Development of the Co-Co Products, [**].  If Editas does not attend any
such meeting to which it has a right to attend pursuant to the foregoing,
Allergan shall provide Editas with a written summary regarding such
meeting.  Each Party shall be solely responsible for its costs and expenses
related to such Party’s participation in any such meetings to the extent that
such meeting occurs outside the Co-Co Territory. Notwithstanding the foregoing,
until the IND Transfer, Editas shall lead interactions with Regulatory
Authorities related to Development of the Initial Co-Co Product in the Co-Co
Territory, provided that: (1) Editas shall update Allergan as to and provide
Allergan with copies of all communications and Regulatory Filings with such
Regulatory Authorities; (2) Editas shall provide Allergan a meaningful
opportunity to review and comment on, and Editas shall incorporate such comments
into, any such communications and Regulatory Filings; and (3) to the extent
allowed by Applicable Law and as is reasonably practicable due to the nature and
urgency of meetings with Regulatory Authorities, Editas shall provide Allergan
reasonable advance notice of meetings with such Regulatory Authorities, and
Allergan shall have the right to participate in meetings with such Regulatory
Authorities, and if Allergan does not attend any such meeting, Editas shall
provide Allergan with a written summary regarding such meeting.

(i)         Scientific Record Keeping.  Each Party shall record, and shall
require its Affiliates, Sublicensees, and Subcontractors to record, to the
extent reasonably practical, all research and Development Information relating
to the activities contemplated by this Agreement in accordance with its internal
practices and industry standards.  Such records shall be complete and accurate
in all material respects and shall fully and properly reflect all such work done
and results achieved in sufficient detail and in good scientific manner
appropriate for regulatory purposes.  Each Party shall have the right to receive
and retain a copy of all such records at reasonable times, upon reasonable prior
written notice to the other Party.  Allergan shall also have the right to
conduct reasonable quality assurance audits with respect to all facilities,
operations and laboratories (and any records related thereto) operated by
Editas, its Affiliates or its permitted Subcontractors and Sublicensees, where
Development activities are conducted, as is reasonably necessary solely for the
purpose of verifying Editas’ compliance with this Agreement and applicable good
laboratory practices, good clinical practices and other regulatory requirements
in each country in the Co-Co Territory. All audits initiated by Allergan will be
conducted at Allergan’s sole expense, upon reasonable prior notice to Editas,
and during regular business hours.  To the extent practical, the notebooks of
each Party for this Agreement shall be separate from notebooks documenting other
research and development of such Party.

(j)         Pharmacovigilance.  Allergan and Editas shall execute a separate
Pharmacovigilance Agreement that shall be reasonably acceptable to both Parties
when appropriate, setting forth the procedures and timelines for compliance with
Applicable Laws pertaining to safety reporting and their related activities with
respect to each Co-Co Product in the Territory.  Prior to the IND Transfer,
Editas shall be responsible for safety data and maintaining




-14-

--------------------------------------------------------------------------------

 

 

the safety database for the Initial Co-Co Product.  Thereafter, Editas shall
transfer the safety database to Allergan and Allergan will be responsible for
safety data and maintaining the safety database for the Initial Co-Co Product.

3.         COMMERCIALIZATION.

3.1       Commercialization Activities.  Allergan shall be solely responsible
for the Commercialization of the Co-Co Products, including planning and
implementation, Detailing, booking of sales, pricing and reimbursement, in
accordance with its internal practices and operation procedures. Within [**]
following the acceptance for filing of the first BLA for any Co-Co Product in
the Co-Co Territory, the Parties shall form a working group (the “CWG”)
comprised of at least one Editas representative and one Allergan
representative.  The CWG shall meet at least [**] in order to provide Editas
with (a) updates regarding Commercialization of the Co-Co Products in the Co-Co
Territory, (b) drafts of any Commercialization plans and/or Commercialization
Budgets for the Co-Co Territory, (c) final Commercialization plans and
Commercialization Budgets for the Co-Co Territory and (d) any other information
reasonably accessible to Allergan and reasonably requested by Editas material to
Commercialization of the Co-Co Products in the Co-Co Territory. At least one of
Editas’ CWG members shall be in attendance at all meetings. Editas shall be
solely responsible for its costs and expenses related to its members’ attendance
at such meetings and participation in the CWG.

3.2       Commercialization Budget for the Co-Co Territory.  Within [**]
following the filing of the first BLA for each Co-Co Product in the Co-Co
Territory, a Commercialization budget for such Co-Co Product in the Co-Co
Territory (the “Commercialization Budget”) shall be prepared by Allergan and
updated in accordance with Article 4 of Exhibit 1.13.  Nothing herein shall
limit any of the responsibilities of the ASC under Section 3.1.4 of the Alliance
Agreement, including the responsibility to review and discuss any Co-Co Product
Commercialization plans.

3.3       Recalls.  Allergan shall provide written notice to Editas in the event
of a recall of any of the Co-Co Products in or for the Co-Co Territory, and
shall be solely responsible for handling such recall.  For clarity, the expenses
of a recall of any of the Co-Co Products in or for the Co-Co Territory,
including without limitation the expenses related to maintaining a call center
and responding to consumer and physician inquiries, shall be included as an
Allowable Expense.

3.4       Trademarks.

(a)        The Co-Co Product Trademarks.  Allergan shall select and solely own
the Co-Co Product Trademarks.

(b)        Display of Trademarks.  To the extent allowed by Applicable Law, the
Co-Co Product labeling and packaging, including without limitation package
inserts and any Promotional Materials associated with the Co-Co Products, shall
carry the Co-Co Product Trademark and an Allergan Trademark selected by
Allergan.

(c)        Use of Trademarks.  Editas may use, subject to Allergan’s prior
review and written approval, which approval may not be unreasonably withheld,
conditioned or delayed,





-15-

--------------------------------------------------------------------------------

 

 

the Co-Co Product Trademarks on a non-exclusive basis during the Term, on its
corporate website or in other Editas materials as approved in writing, on a
case-by-case basis, by Allergan.  In connection therewith, Editas shall comply
with the Trademark style and usage standards of Allergan as communicated to
Editas from time to time.  Editas shall not at any time do or permit any act
which may in any way impair the rights of Allergan in such Trademarks.  Editas
shall promptly remove any use of the Co-Co Product Trademarks upon expiration or
termination of this Agreement or upon Allergan’s earlier request.  All rights in
such Co-Co Product Trademarks and the goodwill related thereto shall remain with
Allergan.  Neither Party shall use any Trademark of the other Party outside the
scope of this Agreement, or knowingly take any action that would materially
adversely affect the value of any such Trademark.  Each Party shall retain the
right to monitor the quality of the goods on or with which its Trademark is used
to the extent necessary to maintain its Trademark rights.

(d)        Registration and Maintenance.  Allergan shall be responsible for
filing, seeking registration for and maintaining the Co-Co Product Trademarks
and Allergan Trademarks, and conducting litigation with respect thereto, and
Allergan shall bear all costs and expenses associated therewith, except that any
costs and expenses incurred with respect to this Section 3.4(d) pertaining to
the Co-Co Product Trademarks in the Co-Co Territory shall be included as
Allowable Expenses.

4.         MANUFACTURING.

4.1       Manufacturing Responsibility.  Promptly following the Effective Date,
the Parties shall mutually agree upon a reasonable Manufacturing technology
transfer plan to provide for the orderly transition of Manufacturing activities
and technology for the Initial Co-Co Product to Allergan or its Affiliate or
Subcontractor (the “Technology Transfer”).  Any such Affiliate or Subcontractor
of Allergan shall be bound by obligations of confidentiality and non-use that
are materially consistent with the obligations set forth in Article 7.  The
Initial Development Plan and Budget shall specify the Manufacturing activities
to be performed by each Party prior to the Technology Transfer.  Until the
completion of the Technology Transfer, Editas shall be responsible for providing
Manufacturing-related services to Allergan, including but not limited to the
supply of quantities of the Co-Co Products as requested by Allergan for
technical, non-clinical and clinical Development in the Territory.  The Fully
Burdened Manufacturing Costs related to such activities as requested by Allergan
shall be allocated as set forth in Section 4.4,  [**].  For purposes of clarity,
all Fully Burdened Manufacturing Costs for clinical supply of the Co-Co Products
already Manufactured as of August 3, 2018 (the “Profit Sharing Date”), as well
as costs of stability testing incurred by Editas prior to the Profit Sharing
Date, shall be borne solely by Editas, but costs incurred after the Profit
Sharing Date for ongoing stability testing for such material will be shared as a
Development Cost.  After completion of the Technology Transfer,  Allergan shall
have sole responsibility for all Manufacturing-related activities for
Development and Commercialization of the Co-Co Products in the Territory, and
the Fully Burdened Manufacturing Cost or Cost of Goods incurred by Allergan of
such activities shall be allocated  as provided in Section 4.4.  For clarity,
nothing herein shall limit Editas’ obligations under Section 4.3.3 of the
Alliance Agreement.





-16-

--------------------------------------------------------------------------------

 

 

4.2       Manufacturing Approvals.  Editas shall be responsible for obtaining
Regulatory Approval for the Manufacture of the Initial Co-Co Product until the
IND Transfer.  Thereafter, Allergan shall be responsible for obtaining
Regulatory Approval for the Manufacture of Co-Co Products as part of the
Regulatory Filings for such Co-Co Products.  Such filings shall include the
filing and maintenance of a drug master file with the FDA and the equivalent
thereof in the other countries in the Territory.

4.3       Compliance with Applicable Law.  Each Party shall Manufacture, or have
an Affiliate or Subcontractor Manufacture, the Co-Co Products in full compliance
with all aspects of Applicable Law, the applicable specifications, and all
applicable FDA (or foreign equivalent) requirements, including without
limitation then-current GMP, as applicable.

4.4       Supply Expenses.  Except as otherwise set forth in Section 4.1,  the
Fully Burdened Manufacturing Cost of supplying the Co-Co Products for use in
Development in or for the Co-Co Territory shall be included in Development
Costs.  The Cost of Goods for the Manufacture and supply of the Co-Co Products
for Commercialization in or for the Co-Co Territory shall be included in Cost of
Goods.

4.5       Shortage of Supply.  In the event that Allergan is unable to
Manufacture sufficient quantities of a Co-Co Product to satisfy worldwide
demand, then Allergan shall (a) reasonably determine what quantity of such Co-Co
Product shall be allocated to the Clinical Trials then on-going to obtain
Regulatory Approval for such Co-Co Product and (b) allocate the remaining
available quantities of such Co-Co Product pro rata on the basis of sales levels
inside and outside of the Co-Co Territory during the prior year, subject to any
limitations imposed by regulatory requirements.

4.6       Capital Costs.  Each Party shall be solely responsible for all capital
costs incurred by it in connection with the Manufacture of the Co-Co Products,
including without limitation building out Manufacturing capacity for the Co-Co
Products and final packaging of the Co-Co Products, provided that the
depreciation on such capital expenditures will be included in Cost of Goods or
Development Costs to the extent allocable to the Co-Co Product in the Co-Co
Territory, in accordance with the applicable Party’s internal accounting
policies as consistently applied.

5.         REVENUE AND EXPENSE SHARING.

5.1       Payments under the Alliance Agreement.  During the Term, neither
Allergan nor APIL shall have any obligation to pay the royalties set forth in
Section 6.6 of the Alliance Agreement with respect to Net Sales of the Co-Co
Products in the Co-Co Territory.  During the Term, [**] percent ([**]%) of the
Net Sales of the Co-Co Products in the Co-Co Territory (and, for the avoidance
of doubt, [**] percent ([**]%) of the Net Sales of the Co-Co Products in the
Licensee Territory) shall count towards calculating aggregate “worldwide” Net
Sales for purposes of determining whether commercial milestone events have been
achieved pursuant to Section 6.5 of the Alliance Agreement. Furthermore, subject
to the provisions below, obligations of Allergan and/or APIL to make the
clinical and regulatory milestone payments with respect to the Co-Co Products
shall be as set forth in Section 6.2 and Section 6.4.3 of the Alliance
Agreement. Net Sales





-17-

--------------------------------------------------------------------------------

 

 

of the Co-Co Product in or for the Co-Co Territory shall [**] for purposes of
determining the applicable royalty rate pursuant to Section 6.6 of the Alliance
Agreement.  Except as otherwise set forth herein, the royalty and milestone
payment obligations of Allergan and/or APIL with respect to Net Sales of the
Co-Co Products in the Licensee Territory shall otherwise remain payable as set
forth in the Alliance Agreement. Editas hereby agrees that, notwithstanding
Section 4.2.4(a) of the Alliance Agreement, Allergan (and not APIL), as a
Sublicensee of APIL with respect to the LCA10 Program, shall be making,
receiving and accounting for all payments due to Editas pursuant to this
Agreement and the Alliance Agreement in respect of the LCA10 Program. Except as
set forth in the immediately preceding sentence, nothing herein shall amend or
modify the obligations of APIL as set forth in Section 4.2.4 of the Alliance
Agreement.

5.2       Sharing of Development Costs, Royalty & Milestone Payments and Profit
and Loss.  Except as expressly provided otherwise in this Agreement, Allergan
and Editas shall share equally in all Development Costs, Royalty & Milestone
Payments and Profit and Loss with respect to the Co-Co Products in or for the
Co-Co Territory (including global Development activities, to the extent the cost
of such activities are included in Development Costs).  The method and timing
for reporting and payment of Development Costs, Royalty & Milestone Payments and
Profit and Loss is set forth in Exhibit 1.13.  Each Development Budget and
Commercialization Budget shall only include Development
Costs,  Commercialization Costs and Royalty and Milestone Payments.

5.3       Overruns.

(a)        Generally.  Each Party will promptly notify the other Party upon
becoming aware that the anticipated Development Costs to be incurred by such
Party for a given Calendar Year will be in excess of the applicable Development
Budget (such increase, an “Overrun Cost”).  Overrun Costs shall be automatically
eligible for cost sharing under this Agreement if and to the extent such Overrun
Cost (A) results in an increase in the then-current Development Budget, on a
development activity-by-development activity basis, of not more than [**]
percent ([**]%) of the amount budgeted for such activity and not more than [**]
dollars ($[**]), or (B) is or was attributable to: (i) a change in Applicable
Law; (ii) a force majeure event; (iii) a change to a Clinical Trial protocol or
delay required or requested by any Regulatory Authority; (iv) material
unforeseen increases in the cost of raw materials; or (v) currency fluctuations.

(b)        Other Overrun Costs.  Any Overrun Cost that is not automatically
eligible for cost sharing under Section 5.3(a) above (an “Other Overrun Cost”)
may nonetheless be eligible for cost sharing under this Agreement if approved as
a Development Cost by the Core Team and the ADB, and then by the ASC or, if the
ASC is unable to agree, if approved by an Industry Expert, all in accordance
with Section 5.3(c) below.  Each of the Parties and APIL shall have the right to
call special meetings of the ASC at its discretion for the purpose of reviewing
and approving such Other Overrun Costs.

(c)        Industry Expert.  Any Other Overrun Cost submitted to the ASC for
approval shall be approved by the ASC within [**] of submission to the ASC.  If
the ASC is unable to agree on any Other Overrun Cost within such [**] period,
including with respect to the amount of such Other Overrun Cost, then
notwithstanding Section 3.1.5(b) of the Alliance Agreement,




-18-

--------------------------------------------------------------------------------

 

 

neither Party nor APIL shall have final decision making authority with respect
to such matter and either Party may refer such matter to an Industry Expert
mutually acceptable to the Parties.  An “Industry Expert” shall be a single
expert who is not a current or former employee or director, or current
stockholder, of either Party or any of their respective Affiliates and who has
at least fifteen (15) years of biopharmaceutical industry experience, including
familiarity with the prevailing costs of conducting drug development
activities.  The Parties shall select the Industry Expert within [**] of
submission of such Other Overrun Cost to the ASC.  Within [**] of the selection
of the Industry Expert, each Party shall submit to the Industry Expert such
Party’s position on the amount of such Other Overrun Cost that should be
approved as a Development Cost, together with such supporting materials in
support of such Party’s position  that such Party reasonably deems appropriate
or advisable in light of the timeframe for the Industry Expert to render his or
her decision hereunder.  The Industry Expert shall use “baseball”-style
arbitration methodology pursuant to which the Industry Expert shall select
without modification only one Party’s position in his or her sole
discretion.  The Industry Expert shall render his or her decision within [**] of
the due date for submissions by the Parties of their respective positions as
provided above.  The decision rendered by the Industry Expert shall be limited
to the amount, if any, of the disputed Other Overrun Cost and shall be final and
binding on both Parties.  Any Other Overrun Cost determined to be allowable by
the Industry Expert shall be included in the Development Budget and shared as a
Development Cost hereunder.  The Party whose position is not selected by the
Industry Expert shall solely bear all fees, costs and expenses of the Industry
Expert and any costs and expenses reasonably incurred by the other Party in
connection herewith, and such fees, costs and expenses shall not be eligible for
cost sharing under this Agreement.

6.         RECORD KEEPING, RECORD RETENTION AND AUDITS.

6.1       Financial Record Keeping; Record Retention; Audit.

(a)        Records.  Each Party shall keep complete and accurate records
pertaining to its Development Costs, Royalty & Milestone Payments and Profit and
Loss, in reasonably sufficient detail to permit the other Party to confirm the
accuracy of calculations of all costs incurred under this Agreement.

(b)        Audit.  Each Party further agrees, upon not less than [**] prior
written notice, to permit, and to require its Affiliates, Sublicensees and,
subject to Section 2.2(d), Subcontractors to permit, the books and records
relating to Development Costs, Royalty & Milestone Payments and Profit and Loss
(and each component thereof) for the Co-Co Products in or for the Co-Co
Territory to be examined by an independent accounting firm selected by the
auditing Party and reasonably acceptable to the audited Party for the purpose
set forth in Section 6.1(a).  Such audit shall not be performed more frequently
than [**] period or [**] with respect to any reporting period, and shall be
conducted under appropriate confidentiality provisions, for the sole purpose of
verifying the accuracy and completeness of all financial, accounting and
numerical information and calculations provided under this Agreement. The
independent accounting firm shall have reasonable access, on reasonable notice
and during the audited Party’s normal business hours to individuals, records and
responses to questions from auditors in a timely manner and have the right to
make copies of relevant portions of the audited Party’s books and records;
provided


-19-

--------------------------------------------------------------------------------

 

 

that, any such copies shall be the Confidential Information of the audited
Party, shall be protected by appropriate confidentiality obligations and shall
not be shared with the auditing Party or any other Person.

(c)        Cost.  Such examination is to be made at the expense of the auditing
Party, except if the results of the audit reveal an underpayment or overcharge
to the auditing Party of [**] percent ([**]%) or more in any Calendar Year, in
which case reasonable audit fees for such examination shall be paid by the
audited Party.

6.2       Survival.  This Article 6 shall survive any termination or expiration
of this Agreement for a period of [**] following the final payment made by
either Party hereunder, or longer if required by Applicable Law.

7.         CONFIDENTIALITY.

7.1       Confidentiality.  Article 9 of the Alliance Agreement is hereby
incorporated by reference as if expressly set forth herein, mutatis mutandis,
and any information disclosed by one Party to the other Party hereunder shall be
Confidential Information to the extent such information qualifies as
Confidential Information thereunder.

7.2       Public Disclosures and Publications Related to the Co-Co Products. 
Notwithstanding Section 9.3.3 of the Alliance Agreement, any proposed public
disclosure (whether written, electronic, oral or otherwise) by Editas relating
to the Co-Co Products shall require the prior written consent of Allergan,
provided that the foregoing shall not apply to Information which is in the
public domain.  [**].

8.         REPRESENTATIONS, WARRANTIES, AND COVENANTS.

8.1       Representations and Warranties of the Parties.  Each Party hereby
represents and warrants to the other Party, as of the Effective Date, that:

(a)        Such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

(b)        Such Party has taken all necessary action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder;

(c)        This Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with the terms hereof;

(d)        The execution, delivery and performance of this Agreement by such
Party does not conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any law or regulation of





-20-

--------------------------------------------------------------------------------

 

 

any court, governmental body or administrative or other agency having
jurisdiction over such Party;

(e)        No government authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
Applicable Laws currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement or any other
agreement or instrument executed in connection herewith, or for the performance
by it of its obligations under this Agreement and such other agreements, to
conduct Clinical Trials or to seek or obtain Regulatory Approvals; and

(f)         It has not (i) employed and has not used a contractor or consultant
that has employed, any individual or entity debarred by the FDA (or subject to a
similar sanction of EMA), or (ii) employed any individual who or entity that is
the subject of an FDA debarment investigation or proceeding (or similar
proceeding of EMA), in the conduct of any pre-clinical activities or clinical
studies of the Co-Co Products.

8.2       Additional Representations, Warranties, and Covenants of
Editas.  Editas hereby represents, warrants and (with respect to Section 8.2(c))
 covenants to Allergan, as of the Effective Date, that:

(a)        Except as set forth in Exhibit 8.2(a), no claim or litigation has
been brought or asserted against Editas or, to its knowledge, any Third Party by
any Person alleging that any of the Co-Co Products or Editas’ Genome Editing
Technology utilized in connection with the Co-Co Products is infringing or if
practiced or commercialized in connection with the Co-Co Products will infringe
the rights of any Third Party;

(b)        It has, as of the Effective Date, provided to Allergan or APIL all
material Information in its possession regarding the safety and efficacy of any
of the Co-Co Products;

(c)        It will, during the Term, provide to Allergan all material
Information in its possession regarding the safety and efficacy of any of the
Co-Co Products; and

(d)        To Editas’ knowledge, all intellectual property under which a license
from a Third Party is or may be required for the Commercialization of any of the
Co-Co Products as Developed by Editas under the Alliance Agreement, other than
intellectual property licensed pursuant to the In-Licenses, existing as of the
Effective Date, is identified on Exhibit 8.2(d), excluding any Third Party
Patents expiring before the end of 2022.

8.3       Mutual Covenants.  Each Party hereby covenants to the other Party
that:

(a)        All employees, officers and consultants of a Party or its Affiliates
or Subcontractors who are or will be working under this Agreement or who
otherwise have access to any Confidential Information of the other Party shall
have executed and delivered to such Party an assignment or other agreement,
requiring such Person to protect the confidentiality of any such Confidential
Information to which such Person may have access;



-21-

--------------------------------------------------------------------------------

 

 

(b)        All employees, officers and consultants of a Party or its Affiliates
or Subcontractors who are or could reasonably be expected to develop Inventions
or discoveries during the conduct of any activities under this Agreement shall
have executed and delivered to such Party an assignment or other agreement
requiring such Person to assign all right, title and interest in and to their
Inventions and discoveries, whether or not patentable, to such Party as the sole
owner thereof (unless such an assignment is not required under Applicable Law);

(c)        Such Party will not (i) employ or use any Subcontractor, consultant
or Affiliate that employs, any individual or entity debarred by the FDA (or
subject to a similar sanction of EMA) or, (ii) employ or use any individual who
or entity that is the subject of an FDA debarment investigation or proceeding
(or similar proceeding of EMA), in each of clauses (i) and (ii) in the conduct
of its activities under this Agreement or the Alliance Agreement.  Each Party
agrees to inform the other Party in writing promptly if it or any such Person
who is performing services hereunder is debarred or is subject to an FDA
debarment investigation or proceeding (or similar proceeding of EMA) or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of its or its Affiliates’ knowledge, is threatened,
relating to the debarment or conviction of it or any such Person performing
services hereunder; and

(d)        Such Party shall (i) perform its activities pursuant to this
Agreement in compliance in all material respects with Good Laboratory Practices
and Good Clinical Practices and Good Manufacturing Practices, in each case as
applicable under Applicable Laws; and (ii) with respect to any biological
samples obtained from humans, obtain the appropriate informed consents in
advance for the use of all such human biological samples, and use such samples
at all times within the scope of the relevant informed consents.

8.4       Characterization of Agreement.  Allergan and Editas agree and
acknowledge that (a) each of Allergan and Editas will operate their own business
as independent contractors pursuant to the terms of this Agreement, (b) neither
Allergan nor Editas intends that the terms of this Agreement would create or
give rise, in whole or in part, to a partnership for tax reporting or any other
purposes (the “Intended Tax Treatment”), and (c) neither Allergan nor Editas
shall take any position or cause their Affiliates to take any position
inconsistent with such intention for tax purposes (including with respect to
filing U.S. federal income tax returns and in the course of any audit, review or
litigation), unless (1) there is a change in Applicable Laws which requires the
same, (2) the other Party provides its prior written consent thereto, which
consent shall not be unreasonably withheld, delayed or conditioned, or (3) there
has been a final “determination” as defined in Section 1313(a) of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations promulgated
thereunder (“Code”) or an applicable, analogous provision of state, local or
non-U.S. law (such a determination, together with any change in Applicable Laws
or position taken as described in clauses (1) and (2), hereinafter referred to
as a “Change in Tax Treatment Event”).  If any Change in Tax Treatment Event
occurs, the Parties hereby consent and agree to the following: (i) Allergan
Sales, LLC shall serve as the partnership’s “partnership representative” as
defined in Code Section 6223(a) (the “Partnership Representative”) during the
existence of the partnership, (ii) the Partnership Representative is authorized
and required to appoint a “designated individual” with respect to the
partnership under U.S. Treasury Regulations Section 301.6223-1 (the “Designated
Individual”), (iii) the Partnership Representative and the




-22-

--------------------------------------------------------------------------------

 

 

Designated Individual are each authorized and, as applicable, required to
represent the partnership in connection with all examinations of the
partnership’s affairs by tax authorities, including any resulting administrative
and judicial proceedings, (iii) the Partnership Representative and the
Designated Individual are each authorized to make (A) all elections required or
permitted to be made by the partnership, the Partnership Representative or the
Designated Individual under the Code (or other applicable tax law), (B) all
material decisions with respect to the calculation of its taxable income or
taxable loss, including the establishment of “capital accounts” and
determination of allocations of tax items with respect to the Parties for U.S.
federal income tax purposes (including the Code Section 704 methods utilized
with respect thereto) or other tax items under the Code (or other applicable tax
law), and (C) all tax filings with respect to the partnership, (iv) expenses
incurred by the Partnership Representative and the Designated Individual shall
be borne one-half by Allergan and one-half by Editas, (v) to provide the
Partnership Representative and the Designated Individual with any information or
documentation required to fulfill its obligations with respect to the
partnership, including under Code Section 6225(c), (vi) the Partnership
Representative and the Designated Individual shall be authorized to deduct and
withhold any Withholding Taxes, which amounts shall, subject to Section
12.2,  be treated as having been received by the Party with respect to which
such deduction or withholding was made, (vii) the Parties agree to file all tax
returns and take tax positions in any audit, review or litigation consistent
with the elections and decisions made by the Partnership Representative and the
Designated Individual, and (viii) the Parties hereby consent and agree that the
Parties and their Affiliates shall be treated for all tax purposes as
independent contractors or licensees to such partnership.  In the event that the
Intended Tax Treatment is disputed by any tax authority, the Party receiving
notice of such dispute shall promptly notify the other Party in writing of such
notice and of the progress and resolution of the dispute.  The Parties shall
reasonably cooperate, as and to the extent reasonably requested by the other
Party, and shall retain and, upon the other Party’s request, furnish or cause to
be furnished to the other Party, as promptly as practicable, such information
and assistance relating to this Agreement and related data as is reasonably
necessary for, and with regards to, the preparation and filing of any tax
return, financial statement or other required or optional filings relating to
tax matters, for the preparation for any tax audit or for the prosecution or
defense of any suit or other proceeding relating to tax matters.

9.         INDEMNIFICATION.

9.1       Indemnification by Allergan(a)       .  Allergan shall indemnify,
defend and hold harmless:

(a)        Editas and its Affiliates, and their respective directors, officers,
employees and agents, (each, an “Editas Indemnitee”) from and against any and
all liabilities, damages, losses, costs and expenses, including the reasonable
fees of attorneys and other professional Third Parties (collectively, “Losses”)
arising out of or resulting from any and all Third Party suits, claims, actions,
proceedings or demands (“Claims”) based upon: (a) the negligence, recklessness
or wrongful intentional acts or omissions of an Allergan Indemnitee in
connection with Allergan’s performance of its obligations or exercise of its
rights under this Agreement; (b) any breach of any representation or warranty or
express covenant made by Allergan under Article 8 or any other provision under
this Agreement; (c) failure by Allergan to comply with Applicable Law; except,





-23-

--------------------------------------------------------------------------------

 

 

in each case, to the extent any such Losses or Claims (i) result from the gross
negligence or willful misconduct of an Editas Indemnitee, (ii) arises from the
breach of any representation or warranty or obligation under this Agreement by
Editas and/or (iii) are subject to indemnification by Editas under Section 9.2.

(b)        [**].

9.2       Indemnification by Editas.  Editas shall indemnify, defend, and hold
harmless Allergan and its Affiliates, and their respective directors, officers,
employees and agents (the “Allergan Indemnitees”) from and against any and all
Losses arising out of or resulting from any and all Claims based upon (a) the
negligence, recklessness or wrongful intentional acts or omissions of an Editas
Indemnitee in connection with Editas’ performance of its obligations or exercise
of its rights under this Agreement; (b) any breach of any representation or
warranty or express covenant made by Editas under Article 8 or any other
provision under this Agreement; or (c) failure by Editas to comply with
Applicable Law; except, in each case, to the extent any such Losses or Claims
(i) result from the gross negligence or willful misconduct of an Allergan
Indemnitee, (ii) arises from the breach of any representation or warranty or
obligation under this Agreement by Allergan and/or (iii) are subject to
indemnification by Allergan under Section 9.1.

9.3       Process for Indemnification.  The procedure for indemnification
provided in Section 11.3 of the Alliance Agreement (Procedure) shall apply to
all indemnification claims made pursuant to this Article 9,  mutatis mutandis.

9.4       LIMITATION OF LIABILITY.  EXCEPT FOR A BREACH OF ARTICLE 7 OR FOR
CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE
9, NEITHER EDITAS NOR ALLERGAN, NOR ANY OF THEIR RESPECTIVE AFFILIATES,
LICENSEES, OR SUBLICENSEES, WILL BE LIABLE TO THE OTHER PARTY TO THIS AGREEMENT,
ITS AFFILIATES OR ANY OF THEIR LICENSEES OR SUBLICENSEES FOR ANY INDIRECT,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OR LOST PROFITS OR ROYALTIES, LOST
DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY) OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY
REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

10.       TERM AND TERMINATION.

10.1     Term.  This Agreement will become effective on the Effective Date and
will continue until the termination or expiration of the Alliance Agreement
(either in whole or with respect to the LCA10 Program), unless earlier
terminated in accordance with this Article 10 (the “Term”).

10.2     Mutual Termination.  The Parties may agree in writing to terminate this
Agreement by mutual consent.



-24-

--------------------------------------------------------------------------------

 

 

10.3     Editas Termination for Convenience.  Editas may terminate this
Agreement for any or no reason (a  before the date on which the first Co-Co
Product obtains Regulatory Approval in the Co-Co Territory, by providing no less
than six (6) months’ written notice of termination to Allergan and (b) after the
date on which the first Co-Co Product obtains Regulatory Approval in the Co-Co
Territory, by providing ninety (90) days’ written notice of termination to
Allergan.  For the avoidance of doubt, if Editas elects to terminate this
Agreement for convenience pursuant to this Section 10.3,  Editas shall not be
entitled to any refund or credit for amounts that it may have paid under or with
respect to this Agreement prior to termination (other than amounts that may be
payable or creditable to Editas as a final reconciliation of its share of
Development Costs, Royalty & Milestone Payments and Profit and Loss through
termination) and Editas’ prior exercise of its Profit-Sharing Option with
respect to the LCA10 Program shall continue to count as one of Editas’ two (2)
permitted exercises of Profit-Sharing Options under Section 5.2.1 of the
Alliance Agreement.

10.4     Allergan Unilateral Termination Rights.  Allergan shall have the right,
at its sole discretion, exercisable at any time during the Term, to terminate
this Agreement, upon ninety (90) days’ prior written notice to Editas solely in
connection with the termination of the LCA10 Program pursuant to Section 12.4 of
the Alliance Agreement.

10.5     Termination for Material Breach.

(a)        By Allergan.  Allergan may, without prejudice to any other remedies
available to it under Applicable Law or in equity, terminate this Agreement if
Editas shall have materially breached or defaulted in the performance of its
obligations hereunder, and such default shall have continued for [**] (or, in
the case of a payment breach, [**]) after written notice thereof was provided to
Editas by Allergan, such notice describing the alleged breach.  Subject to
Section 10.5(c), any such termination of this Agreement under this
Section 10.5(a) shall become effective at the end of such [**] or [**], as
applicable, cure period, unless Editas has cured such breach or default prior to
the expiration of such cure period, or if such breach is not susceptible to cure
within such cure period even with the use of commercially reasonable efforts,
Allergan’s right to termination shall be suspended only if and for so long as
Editas has provided to Allergan a written plan that is reasonably calculated to
effect a cure, such plan is acceptable to Allergan, and Editas commits to and
does carry out such plan; provided that, in no event shall such suspension of
Allergan’s right to terminate extend beyond [**] after the original cure
period.  The right of Allergan to terminate this Agreement as provided in this
Section 10.5(a) shall not be affected in any way by Allergan’s waiver or failure
to take action with respect to any previous default.

(b)        By Editas.  Editas may, without prejudice to any other remedies
available to it under Applicable Law or in equity, terminate this Agreement and
terminate the Alliance Agreement with respect to the LCA10 Program, if
(x) Allergan shall have breached or defaulted in the performance of its
obligations under this Agreement, which breach is a material breach under this
Agreement and the Alliance Agreement (treating, for purposes of such material
breach determination, the Alliance Agreement and this Agreement as one agreement
and taking into account all of Allergan’s and its Affiliates’ respective
obligations and corresponding activities under both this Agreement and the
Alliance Agreement), and (y) such default shall have continued





-25-

--------------------------------------------------------------------------------

 

 

for [**] (or, in the case of a payment breach, [**]) after written notice
thereof was provided to Allergan and APIL by Editas, such notice describing the
alleged breach.  Subject to Section 10.5(c) and the dispute resolution
provisions of Section 11.2, any such termination of this Agreement and the
Alliance Agreement with respect to the LCA10 Program under this Section 10.5(b)
shall become effective at the end of such [**] or [**], as applicable, cure
period, unless Allergan has cured such breach or default prior to the expiration
of such cure period, or if such breach is not susceptible to cure within such
cure period even with the use of commercially reasonable efforts, Editas’ right
to termination shall be suspended only if and for so long as Allergan has
provided to Editas a written plan that is reasonably calculated to effect a
cure, such plan is acceptable to Editas, and Allergan commits to and does carry
out such plan; provided that, in no event shall such suspension of Editas’ right
to terminate extend beyond [**] after the original cure period.  The right of
Editas to terminate this Agreement or the Alliance Agreement as provided in this
Section 10.5(b) shall not be affected in any way by Editas’ waiver or failure to
take action with respect to any previous default.

(c)        If the Parties reasonably and in good faith disagree as to whether
there has been a material breach, the Party that seeks to dispute that there has
been a material breach may contest the allegation in accordance with
Section 11.2.  The cure period for any allegation made in good faith as to a
material breach will, subject to Sections 10.5(a),  10.5(b) and 11.2 (including,
for the avoidance of doubt, Section 13.3 of the Alliance Agreement), run from
the date that written notice was first provided to the breaching Party by the
non-breaching Party.

10.6     Termination due to Safety Concern.  Allergan may terminate this
Agreement, in whole or with respect to any of the Co-Co Products, at any time
upon written notice to Editas in connection with a termination with respect to
the LCA10 Program pursuant to Section 12.7 of the Alliance Agreement.

10.7     Termination of Alliance Agreement.  Effective upon and concurrent with
termination of the Alliance Agreement in its entirety or with respect to the
LCA10 Program, this Agreement shall automatically terminate without any further
action by either Party.

10.8     Termination in Part in Connection with a Editas Change of Control or
Assignment to a Successor-in-Interest.  Allergan may terminate this Agreement in
part by providing written notice to Editas at any time within [**] of the later
of (i) a Change of Control of Editas or assignment of this Agreement by Editas
to a Successor-in-Interest or (ii) Allergan’s receipt from Editas of notice
thereof.

10.9     Consequences of Termination of this Agreement.

(a)        Effect of Termination by Mutual Agreement, by Allergan for Material
Breach by Editas, or by Editas for Convenience.  Upon termination of this
Agreement pursuant to Sections 10.2,  10.3 or  Section 10.5(a):  (i) the Co-Co
Products shall continue to be Licensed Products but shall no longer be Co-Co
Products under the Alliance Agreement for the remainder of the term of the
Alliance Agreement with respect to such Licensed Products; (ii) the Parties
shall cease to share the Development Costs, Royalty & Milestone Payments and
Profit and Losses with





-26-

--------------------------------------------------------------------------------

 

 

respect to the Co-Co Products and shall conduct a final accounting in accordance
with Article 3 of Exhibit 1.13; (iii) Allergan’s and/or APIL’s obligation to pay
the royalty set forth in Section 6.6.1 of the Alliance Agreement with respect to
the Co-Co Products in the United States shall be reinstated; (iv) [**] percent
([**]%) of Co-Co Territory Net Sales shall begin to count towards aggregate Net
Sales for purposes of calculating commercial milestones pursuant to Section 6.5
of the Alliance Agreement and the royalty rate pursuant to Section 6.6 of the
Alliance Agreement; and (v) Allergan’s and/or APIL’s obligations to make the
milestone payments with respect to the Co-Co Products shall be as set forth in
Article 6 of the Alliance Agreement; provided, that in each case of clause (iv)
and (v) of this Section 10.9(a), neither Allergan nor APIL shall have any
obligation to make milestone payments with respect to milestones that have been
achieved prior to the termination of this Agreement.

(b)        Effect of Termination by Allergan for Convenience or for Safety
Concern or Termination by Editas for Material Breach by Allergan.  Upon
termination of this Agreement pursuant to Section 10.4 or Section 10.5(b) or
Section 10.6,  the Parties shall cease to share the Development Costs, Royalty &
Milestone Payments and Profit and Losses with respect to the Co-Co Products and
shall conduct a final accounting in accordance with Article 3 of Exhibit 1.13,
and the relevant provisions of Section 12.8.2 of the Alliance Agreement shall
apply as if the LCA10 Program were an Allergan Development Program terminated
pursuant to Sections 12.4, 12.5.1 or 12.7 of the Alliance Agreement,
respectively.

(c)        Effect of Termination in Part for Editas Change of Control or
Assignment to Successor-in-Interest.  Upon termination of this Agreement
pursuant to Section 10.8, all of the rights and obligations of Editas hereunder
shall terminate except for Editas’ and/or its Successor-in-Interest’s right and
obligation to share equally in Development Costs, Royalty & Milestone Payments
and Profit and Loss with respect to the Co-Co Products in or for the Co-Co
Territory pursuant to Section 5.2, termination rights set forth in Article 10
and rights and obligations under Articles 6,  7,  8,  9,  11 and 12.  The
provisions of Sections 5.1 and Exhibit 1.13, and related definitions shall also
survive such termination. For the avoidance of doubt, from and after such
termination in part, (a) neither Editas nor its Successor-in-Interest shall be
entitled to representation on Core Teams, Sub-Teams, satellite teams or the CWG,
(b) all rights of Editas and/or its Successor-in-Interest with respect to
Development or Commercialization of Co-Co Products set forth in this Agreement,
including, without limitation, Editas’ rights to Develop Co-Co Products in
accordance with Article 2 and its rights with regard to decision-making,
Regulatory Approval, interaction with Regulatory Authorities and information
sharing (except for audit rights under Article 6), shall be held solely by and
fully revert to Allergan, and (c) the Parties intend that the role of Editas
and/or its Successor-in-Interest shall be limited to the (i) right and
obligation to share equally in Development Costs, Royalty & Milestone Payments
and Profit and Loss with respect to the Co-Co Products in or for the Co-Co
Territory as provided in Section 5.2 and (ii) those rights and obligations of
Editas and/or its Successor-in-Interest set forth in the Alliance Agreement in
accordance with its terms. Nothing in this Section 10.9(c) shall serve to waive,
amend or terminate any of Editas’ rights pursuant to the Alliance
Agreement,  subject to Allergan and/or APIL’s right to dissolve the ASC under
such Section 3.1.7 of the Alliance Agreement.





-27-

--------------------------------------------------------------------------------

 

 

(d)        Effect of Termination upon Termination of the Alliance
Agreement.  Upon termination of this Agreement pursuant to Section 10.7,  the
Parties shall cease to share the Development Costs, Royalty & Milestone Payments
and Profit and Losses with respect to the Co-Co Products and shall conduct a
final accounting in accordance with Article 3 of Exhibit 1.13, and the
provisions of Section 12.8 of the Alliance Agreement shall apply, as applicable.

(e)        Ancillary Agreements.  Unless otherwise agreed by the Parties, the
termination of this Agreement shall cause the automatic termination of the
Pharmacovigilance Agreement with respect to any and all Co-Co Products
terminated hereunder, to the extent allowable under Applicable Laws and industry
practices, if such agreement has been entered into by the Parties.

10.10   Surviving Obligations.

(a)        Ongoing Clinical Activities.  In case of any termination of this
Agreement,  if a Party that is not retaining rights to an applicable Co-Co
Product is conducting a Clinical Trial for such Co-Co Product that is or will be
ongoing as of the effective date of termination, then, upon the request of the
other Party, such Party shall continue such Clinical Trial for a period of no
longer than [**] if, and solely if:

(i)         both Editas and Allergan in their reasonable judgment have concluded
that continuing any such Clinical Trial does not present an unreasonable risk to
patient safety;

(ii)       neither Party shall have any obligation to recruit or enroll any
additional patients after the date of termination; and

(iii)      the Party retaining rights to such Co-Co Product (either as a
Licensed Product or an Editas Product) agrees to reimburse the other Party for
all of its Development Costs that arise after the effective date of termination
in continuing such Clinical Trial.

Such Party shall fully cooperate to transfer the conduct of such Clinical Trial
to the other Party within [**] after the termination effective date, and such
other Party shall assume responsibility for the conduct of such transferred
Clinical Trial after the effective date of such transfer.

 

(b)        Other Surviving Obligations.  The rights and obligations set forth in
this Agreement shall extend beyond the expiration or termination of this
Agreement only to the extent expressly provided for herein, provided that, such
expiration or termination of this Agreement shall not relieve any Party of any
obligation or liability incurred prior to such expiration or termination,
including with respect to the final accounting provided for under the Financial
Appendix and/or any other accrued payment obligations under this Agreement nor
limit a Party’s ability to enforce its rights with respect to the same.  Without
limiting the foregoing, in the event of expiration or termination of this
Agreement for any reason, the following provisions shall survive in addition to
others specified in this Agreement to survive in such event: Articles 6 (for the
period specified therein), 7,  9 and 11, and Sections 2.2(d) (as pertains to
Allergan’s rights with respect to audits of





-28-

--------------------------------------------------------------------------------

 

 

Editas’ Subcontractors), 8.4,  10.9,  10.10, and 12.3 through 12.5, together
with all related definitions.  Expiration or termination of this Agreement for
any reason shall be without prejudice to either Party’s other rights and
remedies hereunder or at law or in equity.

11.       DISPUTE RESOLUTION.

11.1     Exclusive Dispute Resolution Mechanism.  Except as otherwise provided
in this Agreement, the procedures set forth in this Article 11 shall be the
exclusive mechanism for resolving any Dispute between the Parties that may arise
from time to time that cannot be resolved through good faith negotiation between
the Parties.

11.2     Resolution by Executives.  Except for the matters expressly provided in
Section 2.1(b)(vi), if a Dispute between the Parties arises under this
Agreement, either Party shall have the right to refer such Dispute in writing to
the respective Executives, and such Executives shall attempt in good faith to
resolve such Dispute.  If the Parties are unable to resolve a given Dispute
pursuant to this Section 11.2 within [**] after referring such Dispute to the
Executives, either Party may have the given Dispute settled by binding
arbitration pursuant to the provisions of Section 13.3 of the Alliance
Agreement, which is hereby incorporated by reference as if expressly set forth
herein, mutatis mutandis.  For purposes of this Section 11.2, “Executives” shall
mean (a) with respect to Disputes arising in connection with Article 2,
Allergan’s [**] and Editas’ [**], and (b) with respect to all other Disputes,
each Party’s Chief Executive Officer.

11.3     Right to Set-Off.  Without limiting either Party’s rights under law or
in equity, either Party may exercise a right of set-off against any and all
amounts due to such Party as determined by a final judgment of a court or
arbitrator of competent jurisdiction.

11.4     Governing Law.  This Agreement and any Dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to conflicts
of laws principles; provided that, with respect to matters involving the
enforcement of intellectual property rights, the laws of the applicable country
shall apply.  The provisions of the United Nations Convention on Contracts for
the International Sale of Goods shall not apply to this Agreement or any subject
matter hereof.

12.       MISCELLANEOUS.

12.1     Incorporation by Reference.  The miscellaneous provisions of Sections
13.6 – 13.7, 13.9 – 13.11, 13.14 – 13.17, 13.19 and 13.20 of the Alliance
Agreement are hereby incorporated by reference as if expressly set forth herein,
mutatis mutandis.

12.2     Assignment.  Neither Party may assign this Agreement without the
consent of the other Party, except as otherwise provided in this Section
12.2.  Either Party may assign this Agreement in whole or in part to any
Affiliate of such Party and, in the case of Allergan, to any Sublicensee of
Allergan, without the consent of the other Party; provided that, such assignment
is in connection with the transfer, sublicense or assignment of the LCA10
Program to the same assignee and the assigning Party provides the other Party
with written notice of such assignment and the assignee agrees in writing to
assume performance of all assigned obligations; further




-29-

--------------------------------------------------------------------------------

 

 

provided that, subject to any reduction on account of tax benefits provided for
below, if any assignment by Allergan or Editas to an Affiliate, or in the case
of Allergan, to a Sublicensee, would change the assigning Party’s jurisdiction
of incorporation or residence for tax purposes and result in Withholding Taxes
that would not exist if such assignment were not made, then the amount of any
payment by such Affiliate or Sublicensee hereunder shall be increased so that
the net amount payable to Editas or Allergan, as applicable, after the deduction
of all incremental Withholding Taxes incurred as a result of such assignment
equals the amount of the payment that would otherwise have been payable but for
such assignment. Notwithstanding the foregoing, (a) if the non-assigning Party
actually receives a tax benefit (including through the use of Tax credit,
offset, or otherwise), determined on a with and without basis, as a result of
such additional Withholding Taxes prior to any increased payment on account of
Withholding Taxes being made, the assigning Party shall not be required to
increase any payment to the extent of such tax benefit, and (b) if the
non-assigning Party actually receives any such tax benefit within one year of an
increased payment on account of Withholding Taxes having been made, the
non-assigning Party shall promptly reimburse the assigning Party for the amount
of any such benefit.  In the event of an assignment of this Agreement by
Allergan, including to a Sublicensee, Allergan shall require the assignee to
provide Editas, after such assignment, comparable rights and obligations with
respect to governance of the Development of Co-Co Products as provided
hereunder.  Further, subject to Section 10.8, each Party may assign this
Agreement, and all of its rights and obligations, without the consent of the
other Party to its successor-in-interest by way of merger, acquisition, or sale
of all or substantially all of its business or assets to which this Agreement
relates (“Successor-in-Interest”); provided that, such assignment is concurrent
with the assigning Party’s or its Affiliate’s assignment of its obligations
under the Alliance Agreement with respect to the LCA10 Program and the transfer
or assignment of the LCA10 Program to the same assignee (including, in the case
of Allergan, assignment or transfer by APIL, as applicable), such assigning
Party provides the other Party with written notice of such assignment within
[**] after such assignment, merger, acquisition or sale and the assignee agrees
in writing to assume performance of all assigned obligations under this
Agreement and the Alliance Agreement.  Subject to the foregoing, the terms of
this Agreement shall be binding upon and shall inure to the benefit of the
successors, heirs, administrators and permitted assigns of the Parties.  Any
purported assignment in violation of this Section 12.2 shall be null and
void.  If a Party assigns this Agreement in whole or in part to an Affiliate or
Third Party as permitted by this Section 12.2, (x) the assigning Party shall
thereafter remain primarily liable for the performance by such assignee of all
of such Party’s financial obligations under this Agreement and the other Party
may enforce such financial obligations against the assigning Party without first
seeking to obtain performance from the assignee or exercising any other remedy
or right that the enforcing Party may have, (y) the assigning Party shall
thereafter remain primarily liable for causing such assignee to perform all of
the assigning Party’s non-financial obligations under this Agreement and the
other Party may enforce such obligation against the assigning Party to cause the
performance by such assignee of such non-financial obligations without first
seeking to obtain performance from the assignee or exercising any other remedy
or right that the enforcing Party may have and (z) if the Party other than the
assigning Party decides to proceed first to exercise any other remedy or right,
or to proceed against another Person, the assigning Party shall nonetheless
remain primarily liable for the performance of such assignee of all of the
assigning Party’s financial obligations under this Agreement with respect to
this Agreement and for causing such assignee to perform all of the assigning
Party’s




-30-

--------------------------------------------------------------------------------

 

 

non-financial obligations under this Agreement with respect to this Agreement. 
Editas shall provide Allergan at least [**] prior written notice of any Change
of Control of Editas or assignment by Editas to any Successor-in-Interest
pursuant to this Section 12.2.  Notwithstanding anything to the contrary in this
Agreement, following any Change of Control of Editas or assignment by Editas to
any Successor-in-Interest, Allergan shall have no obligation to disclose any
non-financial information to or participate in any meetings with Editas or its
Successor-in-Interest, and, at Allergan’s sole discretion, neither Editas nor
its Successor-in-Interest shall be entitled to representation on Core Teams,
Sub-Teams, satellite teams or the CWG, in each case unless and until Allergan
allows the 30-day period specified in Section 10.8 to expire without exercising
its rights under Section 10.8.

12.3     Notices.  Any notice or request required or permitted to be given under
or in connection with this Agreement shall be deemed to have been sufficiently
given if in writing and personally delivered or sent by certified mail (return
receipt requested), facsimile transmission (receipt verified), or overnight
express courier service (signature required), prepaid, to the Party for which
such notice is intended, at the address set forth for such Party below:

If to Editas,

 

addressed to:

Editas Medicine, Inc.

 

11 Hurley Street

 

Cambridge, MA 02141

 

Attn: Chief Executive Officer

 

Copy to: Legal Affairs (email: legal@editasmed.com)

 

Facsimile: [**]

 

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

(which shall not

60 State Street

constitute notice)

Boston, MA 02109

 

Attention: Steven D. Barrett, Esq.

 

 

 

E-mail: Steven.Barrett@wilmerhale.com

 

Telephone: (617) 526-6000

 

Facsimile: (617) 526-5000

 

 

If to Allergan,

 

addressed to:

Allergan Sales, LLC

 

5 Giralda Farms

 

Madison, NJ 07940

 

Attention: General Counsel

 

Facsimile: [**]

 

 

with copies to:

Allergan Pharmaceuticals International Limited

(which shall not

Clonshaugh Industrial Estate

constitute notice)

Coolock

 

Dublin 17, Ireland

 

Attention: Secretary

 

Facsimile: [**]

-31-

--------------------------------------------------------------------------------

 

 

 

 

 

Allergan plc

 

5 Giralda Farms

 

Madison, NJ 07940

 

Attention: General Counsel

 

Facsimile: [**]

 

 

 

Latham & Watkins LLP

 

12670 High Bluff Drive

 

San Diego, CA 92130

 

Attention: Steven T. Chinowsky, Esq.

 

 

 

E-mail: Steven.chinowsky@lw.com

 

Telephone:  (858) 523-5400

 

Facsimile: (858) 523-5450

 

or to such other address for such Party as it shall have specified by like
notice to the other Parties, provided that, notices of a change of address shall
be effective only upon receipt thereof.  If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given.  If sent by overnight express courier service, the
date of delivery shall be deemed to be the next Business Day after such notice
or request was deposited with such service.  If sent by certified mail, the date
of delivery shall be deemed to be the third (3rd) Business Day after such notice
or request was deposited with the U.S. Postal Service.

12.4     Entire Agreement.  This Agreement and the Alliance Agreement, together
with the Exhibits hereto and thereto, including, if and when the Parties enter
into it, the Pharmacovigilance Agreement, set forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersede and terminate all prior agreements and
understanding between the Parties.  In particular, and without limitation, this
Agreement supersedes and replaces any and all term sheets relating to the
transactions contemplated by this Agreement and exchanged between the Parties
prior to the Effective Date.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as set forth herein and therein.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.  In case of a conflict between
the explicit terms of this Agreement and the explicit terms of the Alliance
Agreement, this Agreement will prevail and supersede such conflicting terms of
the Alliance Agreement solely to the extent explicitly set forth herein. If sent
by certified mail, the date of delivery shall be deemed to be the third (3rd)
Business Day after such notice or request was deposited with the U.S. Postal
Service.



-32-

--------------------------------------------------------------------------------

 

 

12.5     Independent Contractors.  Nothing herein shall be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture between the Parties.  Each Party is an independent
contractor.  Neither Party shall assume, either directly or indirectly, any
liability of or for the other Party.  Except as otherwise provided in Section
8.4, neither Party shall have the authority to bind or obligate the other Party
and neither Party shall represent that it has such authority.

[Signature Page Follows]

 

 



-33-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date.

ALLERGAN SALES, LLC

 

EDITAS MEDICINE, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Kaufhold

 

By:

/s/ Cynthia Collins

 

 

 

Name:

Stephen Kaufhold

 

Name:

Cynthia Collins

 

 

 

Title:

Treasurer

 

Title:

Interim CEO

 

Signature Page to Co-Development and Commercialization Agreement

--------------------------------------------------------------------------------